DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1, 3, 6, 9-12, 14-19 have been considered but are moot in view of new ground of rejection.
	Applicant argues support for the amendments can be found in at least Figures 6 and 13, original claims 2, 4, 5, 7, 8, and 13, and paragraphs [0026], [0035], [0047]-[0051], [0053-0057], [0060-0061], [0068], [0075-0078] of the specification as originally filed. Therefore, Applicant asserts that no new matter has been added as a result of the present amendment (page 8). This argument is traversed.
	Paragraph [0035] describes, “the multi-viewpoint image data stored in the storage device 205 may be in any format. For example, images captured by a plurality of plurality of image capturing apparatuses may be stored without being compressed. Paragraphs [0004], [0054], [0055],[0070] describe a change-of-viewpoint time segment (a second video segment) corresponds to either or both of a shorter time period than a normal-time segment (a first video segment) and a wider space area than a normal time segment (a first video segment).. However, the specification does not disclose the “images captured by a plurality of image capturing apparatuses” as described in para. [0035] are first video segment and second video segment as described in paragraphs [0004], [0054], [0055],[0070]. Therefore, neither the cited portions nor the entire specification as originally filed has support for added limitation “wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment” as recited in amended claims 1, 12, 14-15. 
Applicant argues Peterson in view of Panchaksharaiah do not teach or suggest “a receiving unit configured to receive a viewpoint information on a virtual viewpoint information of a user of a receiving apparatus from the receiving apparatus; a determining unit configured to determine either a presence or an absence of a particular change in the viewpoint information; and a transmitting unit configured to transmit a first video segment to the receiving apparatus, in a case where an absence of the particular change is determined by the determination unit, and to transmit a second video segment to the receiving apparatus, in a case where a presence of the determined change is determined by the determination unit, wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment, and wherein the transmitting unit transmit a plurality of video segments for a consecutive durations by the reception of the receiving unit, the determination of the determination unit and transmission of the transmitting unit being repeated performed” as presently claimed (pages 9-11). 
In response, Limitations wider space area could be space area that covers in video segment or space area on screen. 
The term “configured to” could be considered as language that suggests or makes optional but does not require step to be performed, or claim language that does not limit a claim to a particular structure (see for example, MPEP 2111.04).
Peterson discloses limitation “a receiving unit configured to receive a viewpoint information on a virtual viewpoint information of a user of a receiving apparatus from the receiving apparatus” (read on receiving unit at facility distribution and/or receiving unit at user equipment device configured to receive a selection one of the scene includes viewpoints of the media asset on graphic representation of a user of a receiving apparatus such as with input device and display device that receives user input to select scenes with viewpoints– see include, but are not limited to, figures 3-9, paragraphs 0003-0004, 0071, 0073, 0076, 0078; fully incorporated by reference 8046801 (referred to as E801: figures 2C-5, 29); 
a determining unit configured to determine either a presence or an absence of a particular change in the viewpoint information (determining unit associated with content source/media provider and/or transmitting user equipment device configured to determine either a presence of a selection or absence (no selection) of particular change in the viewpoint information of content/scene –– see include, but not limited to, figures 3-6, paragraphs 0003-0004, 0071, 0073, 0104-0105, 0107, 0112; E801: figures 2C-5, 29); and 
a transmitting unit configured to transmit a first video segment to the receiving apparatus, in a case where an absence of the predetermined change is determined by the determination unit, and to transmit a second video segment to the receiving apparatus, in a case where a presence of the determined change is determined by the determination unit, wherein the second video segment has a duration shorter than the first video segment, and is a video segment for a space area wider that wider than the first video segment (transmit unit distributing facility/equipment that transmit first video segment such as program with default video scenes/segments to the receiving equipment or display device in a case where no selection of particular change to alternative scene/link is determined by the determination unit, and to transmit a second video segment such as alterative content/graphic to the receiving device in response to a presence/selection of the change with alternative content is determined, wherein duration for alternative content is shorter than the program with default segments/scenes, and the second video segment with alternative indication is for a larger/wider space area on screen than the first video segment- see include, but not limited to, figures 3-6, paragraphs 0003-0004, 0013, 0056-0057, 71, 73, 0104, 0108-0113; Yates: figures 6-9); and 
wherein the transmitting unit transmit a plurality of video segments for a consecutive durations by the reception of the receiving unit, the determination of the determination unit and transmission of the transmitting unit being repeated performed” (transmitting unit as distribution facility/distributing equipment transmits a plurality of video segments, including default segments/scenes and alternative scenes/segments, for consecutive durations by the selection of program with selected segments by the reception of the receiving unit, the determination unit with processing circuitry, and the transmission of the transmitting unit being repeated performed to provide selected segments based on newly selections of default scenes/alterative scenes - see include, but not limited to, figures 3-6, paragraphs 0003-0004, 0013, 0056-0057, 71, 73, 0104, 0108-0113; Yates: figures 6-9).
Peterson does not explicitly disclose second video segment is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses.
It is further noted that the teaching of “second video segment has a duration shorter than the first video segment and is a video segment for a space area wider than the first video segment” is well known in the art. For example, a second segment such as a frame/thumbnail or key frame of a video program (first segment) is displayed and in response to viewer viewpoint, selection, or highlight of the frame, the selected fame (second segment) is expanded with wider/larger space area on screen than the first segment/video that is not selected – see for example, US 20120213495 (figures 4-5C), US 20170013031 (figures 2-6), US 2018030066 (figures 1A-1D, 4A, 12), US 20150172775: figures 7A-7B; US 20130076853 (figures 11, 22). Or using cursor/input device to select a portion that is shorter horizontally and expand/wider space area vertically than first/original segment on screen/Microsoft word, web page, picture or video editing. The teaching of “a video segment of a multi-viewpoint image captured by a plurality of capturing apparatuses” is already well known such as a multi-view image of a live event captured by a plurality of cameras at different angles/locations at the live sport event or a conference – see for example, Yee et al. (US 20150172775: figures 7a-7b.
Swaminathan et al. (US 20140168056) is relied on for this teaching (e.g., second video segment is a video segment of a multi-viewpoint image with different objects/scenes captured by a plurality of image capturing apparatuses such as cameras - see for example, figures 10-13, paragraph 0072) as one example that the teaching is well-known and discussed below. 
For reasons given above, rejection of claims 1, 3, 6, 9-12, 14-19 are discussed below.
Claims 2, 4-5, 7-8, 13 have been canceled.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The amended claims 1,3, 6, 9-12, 14, 18-19 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a reception unit configured to receive…”, “a controller configured to generate…”, “an output unit configured to output…” in amended claims 1, 3, 6, 9-12, 14, 18-19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) , they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 9-12, 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Amended independent claims 1, 12, 14, 15 recites limitation “…the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment” which was not described in the specification in such a way as reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As discussed in the “response to arguments” above, paragraph [0035] describes, “the multi-viewpoint image data stored in the storage device 205 may be in any format. For example, images captured by a plurality of plurality of image capturing apparatuses may be stored without being compressed. Paragraphs [0004], [0054], [0055],[0070] describe a change-of-viewpoint time segment (a second video segment) corresponds to either or both of a shorter time period than a normal-time segment (a first video segment) and a wider space area than a normal time segment (a first video segment).. However, the specification does not disclose the “images captured by a plurality of image capturing apparatuses” as described in para. [0035] are first video segment and second video segment as described in paragraphs [0004], [0054], [0055],[0070]. Therefore, neither the cited portions nor the entire specification as originally filed has support for added limitation “wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment” as recited in amended claims 1, 12, 14-15. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites limitation “transmitting the determined a first video segment” in line 8 is indefinite since the claim boundaries are unknown. This limitation is interpreted as best understood as – transmitting a first video segment--

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20160094875) in view of either  Swaminathan et al. (US 20140168056) or Mickelsen (US 20170264920).
	It is noted that all documents that at directly or indirectly incorporated by references in Peterson (see paragraphs 0063, 0065, 0068, 0070, 0088, 0097 including U.S 20100153885 (referred to as Yate), US 8046801 (referred to as E801)) or Mickelsen (see para. 0077 including Ser. No. 13691557 (corresponding to US20130205314 – hereinafter referred to as Ramaswamy) are treated as part of the specification of Peterson or Mickelsen respectively (see for example, MPEP 2163.07 (b)).

It is also noted that the term “configured to” recited in the claims could be interpreted as language that suggests or makes optional but does not require the function to be performed or does not limit the scope of the claim (MPEP 2111.04).	

Regarding claim 1, Peterson discloses a transmitting apparatus for transmitting a video segment based on video data, comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: (e.g., transmitting apparatus associated with distribution facility and/or transmitting user equipment– figures 3-9, 0071, 0074, 0076, 0078, 0088-0089, 0105; E801: figures 2C-5, 29), comprising: 
“a receiving unit configured to receive a viewpoint information on a virtual viewpoint information of a user of a receiving apparatus from the receiving apparatus” (read on receiving unit at facility distribution and/or receiving unit at user equipment device configured to receive a selection one of the scene includes viewpoints of the media asset on graphic representation of a user of a receiving apparatus such as with input device and display device that receives user input to select scenes with viewpoints – see include, but are not limited to, figures 3-9, paragraphs 0003-0004, 0071, 0073, 0076, 0078, 0105, 0107-0112; fully incorporated by reference 8046801 (referred to as E801: figures 2C-5, 29); 
a determining unit configured to determine either a presence or an absence of a particular change in the viewpoint information (e.g., determining unit associated with content source/media provider and/or transmitting user equipment device configured to determine either a presence of a selection or absence (no selection) of particular change in the viewpoint information of content/scene –– see include, but not limited to, figures 3-6, paragraphs 0003-0004, 0071, 0073, 0104-0105, 0107, 0112; E801: figures 2C-5, 29); and 
a transmitting unit configured to transmit a first video segment to the receiving apparatus, in a case where an absence of the predetermined change is determined by the determination unit, and to transmit a second video segment to the receiving apparatus, in a case where a presence of the determined change is determined by the determination unit, wherein the second video segment has a duration shorter than the first video segment, and is a video segment for a space area wider that wider than the first video segment (transmit unit distributing facility/equipment that transmit first video segment such as program with default video scenes/segments to the receiving equipment or display device in a case where no selection of particular change to alternative scene/link is determined by the determination unit, and to transmit a second video segment such as alterative content/graphic to the receiving device in response to a presence/selection of the change with alternative content is determined, wherein duration for alternative content is shorter than the program with default segments/scenes, and the second video segment with alternative indication is for a larger/wider space area on screen than the first video segment- see include, but not limited to, figures 3-6, paragraphs 0003-0004, 0013, 0056-0057, 71, 73, 0104, 0108-0113; Yates: figures 6-9); and 
wherein the transmitting unit transmit a plurality of video segments for a consecutive durations by the reception of the receiving unit, the determination of the determination unit and transmission of the transmitting unit being repeated performed” (transmitting unit as distribution facility/distributing equipment transmits a plurality of video segments, including default segments/scenes and alternative scenes/segments, for consecutive durations by the selection of program with selected segments by the reception of the receiving unit, the determination unit with processing circuitry, and the transmission of the transmitting unit being repeated performed to provide selected segments based on newly selections of default scenes/alterative scenes - see include, but not limited to, figures 3-6, paragraphs 0003-0004, 0013, 0056-0057, 71, 73, 0104, 0108-0113; Yates: figures 6-9).
Peterson does not explicitly disclose second video segment is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses.
In addition to Peterson, Swaminathan discloses receiving unit configured to receive viewpoint information on a virtual viewpoint of a user of a receiving apparatus (receiving viewpoint information with area of interest on a virtual viewpoint of user of receiving apparatus with different areas of interest using eye gaze tracking – see include but are not limited to, figures 1, 8-13, paragraphs 0042, 0064, 0067);
determine either a presence or an absence of a predetermined change in the viewpoint information (determine either presence or an absence of predetermined change in viewpoint information associated with change of area of interest/change of orientation based on eye gaze tracking – see include, but are not limited to, figures 1, 8-13, paragraphs 0064, 0072, 0077);
transmit a first video segment to the receiving apparatus, in a case where an absence of the predetermined change is determined by determination unit, and to transmit a second video segment to receiving device, in a case where a presence of the determined change is determined by the determination unit (e.g., in case absence of eye gaze/orientation change, continue to display video content, in case of presence of eye changing/orientation to another area of interest, providing second segment with augmented reality and/or other information associated with the new area of interest – – see include, but are not limited to, figures 1, 8-13, paragraphs 0064, 0067, 0072-0073, 0077);
Swaminathan further discloses wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment (see include, but are not limited to, figures 1, 8-13, paragraphs 0057, 0060-0064, 0067, 0072-0073, 0077. The video segment duration including augmented reality information is shorter (e.g., only during the time the eye is lingered on the area of interest or orientation movement and disappears when the eye gaze to different area while the first video content continue to display with hidden object; the second content is a video segment of multi-viewpoint image with objects captured by plurality of image capturing apparatuses such as cameras for a space area that is wider/larger than the video that are not selected (or hidden)).
Alternatively, Mickelsen also discloses second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment (video segment for alternative content has a duration shorter than default video segment(s) for a program/sport event, and is a video segment of multi-viewpoint image captured by a plurality of image capturing cameras that captures user favorite scenes/audiences for a space area wider/larger than first video segment/default segment that are not selected/not displayed – see include, but are not limited to, Mickelsen: figures 2-6, paragraphs 0036-0037, 0039, 0100, 0104).
Swaminathan or Mickelsen (hereinafter referred to as Swaminathan/Mickelsen) further discloses transmitting unit transmits a plurality of video segments for the consecutive durations and the transmission of the transmitting unit being repeatedly performed (transmitting unit that transmit selected video segment for consecutive durations to the display repeatedly based on eye gaze/viewpoint tracking – see include, but are not limited to, Swaminathan: figures 1, 8-13; Mickelsen: figures 1, 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson with the teachings including second video segment is a video segment of a multi-viewpoint image captured by a plurality of capturing apparatus as taught by either Swaminathan/Mickelsen in order to yield predictable result such as provide a higher degree of enjoyment to viewer with interest portions from different sources/camera angles – see for example, Mickelsen: paragraphs 0002, 0007).

Regarding claim 3, Peterson in view of Swaminathan/Mickelsen discloses the transmitting apparatus according to claim 1, further comprising: a provision unit configured to provide, in response to a request for descriptive data from the receiving apparatus, descriptive data describing information regarding a location from which the first video segment is requested, in a case where the determination unit determines an absence of the predetermined change in the viewpoint portion, and descriptive data describing regarding the location from which the second video segment is requested, in case where the determination unit determines a presence of the predetermined change in the viewpoint information (descriptive data in which information regarding a location such as, boundary of object, a hyperlink or location where the video segment is located, distance of the eye gaze, threshold of orientation, etc. to determine whether the presence of the predetermined change in the viewpoint based on the movement distance, selection of alternative content, absence of change (no selection of alternative object or movement is not exceed the threshold of object boundary, etc. - see include, but are not limited to, Peterson: figures 5-6, paragraphs 0013, 0104, 0108, 0112-0113; Mickelsen: paragraphs 0091-0094, 104-106; Ramaswamy: paragraphs 0050-0051, 0071-72; Swaminathan: paragraphs 0061, 0063, 0068, 0070, 080).  

Regarding claim 6, Peterson in view of Swaminathan/Mickelsen discloses the transmitting apparatus according to claim 3, wherein the information regarding the location is a uniform resource identifier (URI) or a uniform resource locator (URL) (see include, but are not limited to, paragraphs 0103, 0112; Swaminathan: paragraph 0075
 Peterson also discloses hyperlink to location of website for video segments – see figures 5-6, paragraphs 0103, 0112. However, Peterson does not explicitly disclose wherein the information regarding the location is a uniform resource identifier (URI) or a uniform resource locator (URL). Official Notice is taken that information regarding location is URI or URL is well-known in the art. For example, retrieving video segment/fragment from URI or URL provided in manifest or playlist (U.S 20110246621: figure 11, paragraph 0136; US 20160127440: paragraph 0424, 0425). Swaminathan also discloses augmentation reality information can be other information that is associated with the target such as an image, a URL address, etc. (paragraph 0075).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify hyperlinks in Peterson to comprises a well-known teaching of URL or URI as taught in prior art in order to yield predictable result of reducing storage space for storing segment locally or quickly retrieving the segment from URL/URI location.

Regarding claim 9, Peterson in view of Swaminathan/Mickelsen discloses the transmitting apparatus according to claim 1, wherein the determination unit is configured:
	to determine an absence of the predetermined change in the viewpoint information in a case where a travel distance of virtual viewpoint in a predetermined period is less than a threshold (e.g., determine no change in viewpoint/area of interest information in case the distance of travel/movement of gazing does not exceed a threshold such as boundary of current area of interest or does not pass over the other area of interest – see include, but are not limited to, Swaminathan: figures 12-13, paragraphs 0061, 0063-64, 0067, 0070, 0078; Ramaswamy: paragraphs 0048-0049, 0061, 0062), and
	to determine the presence of the predetermined change in the viewpoint information in a case where the travel distance of the virtual viewpoint in the predetermined period is greater than or equal to the threshold (determine a change in the viewpoint/eye gaze information in case distance of eye gaze exceed the object boundary or pass over another area of interest - – see include, but are not limited to, Swaminathan: figures 12-13, paragraphs 0061, 0063-64, 0067, 0070, 0078; Ramaswamy: paragraphs 0048-0049, 0061, 0062).

Regarding claim 10, Peterson in view of Swaminathan/Mickelsen discloses the transmitting apparatus according to claim 1, wherein the determination unit is configured: to determine an absence or presence of the predetermined change in the viewpoint information by determining whether difference between a positon of the virtual viewpoint at a first time and a position of the virtual viewpoint at a second time is equal to or greater than a threshold (determine predetermined change to other area of interest or no change of area of interest based on difference between position of eye gaze or orientation is within boundary of an area of interest or greater than the boundary or pass over another area of interest at second time – see include, but are not limited to, Swaminathan: figures 12-13, paragraphs 0061, 0063-64, 0067, 0070, 0078; Ramaswamy: paragraphs 0048-0049, 0061, 0062; Peterson: figures 5-6).

Regarding claim 11, Peterson in view of Swaminathan/Mickelsen discloses the transmitting apparatus according to claim 1, wherein the determination unit is configured: to determine an absence or a presence of the predetermined change in the viewpoint information by determining whether difference between a direction of the virtual viewpoint at a first time and a direction of the virtual viewpoint at a second time is equal to or greater than a threshold (determine whether a difference between direction/orientation of eye gaze/linger at a first time and a direction/orientation of the viewpoint/eye gaze/linger at second time is the same or greater than a threshold/exceeds bounding of an area of interest -  see include, but are not limited to, Swaminathan: figures 12-13, paragraphs 0040, 0057, 0061, 0063-64, 0067, 0069-0070, 0077-0078; Ramaswamy: paragraphs 0048-0049, 0061, 0062-0064).

Regarding claim 12, limitations that correspond to the limitation of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Peterson in view of Swaminathan/Mickelsen discloses a receiving apparatus (receiving user equipment and/or display device- Peterson: figures 3, 5-6, paragraph 0071; Swaminathan: figures 1, 9-13; Mickelsen: figures 3-6 and discussion in the rejection of claim 1) for receiving a video segment based on video data, comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: 
	a transmitting unit configured to transmit, to a transmitting apparatus, information regarding a request of descriptive data including viewpoint information regarding a virtual viewpoint of a user (see similar discussion in the rejection of claim 1 and Peterson, figures 3-6; Swaminathan: figures 8-13; Mickelsen: figures 4-6, transmitting unit that transmit user request of particular object/scene on the display);
	a receiving unit configured to receive descriptive data to be transmitted by the transmitting apparatus in response to the information regarding the request of the descriptive data, the descriptive data including both first information regarding a location of a first video segment and second information regarding location of the second video segment (receiving unit such as tuner/interface with the transmitting apparatus configured to receive data from the transmitting apparatus in response to information of segments/scenes/characters, etc. regarding the request of the information, the data comprises both the hyperlink/information/link to the locations of default scenes and/or alternative scenes – see include, but are not limited to, discussion in the rejection of claim 1, Peterson: figures 3-6, Swaminathan: figures 8-13; Mickelsen: figures 4-6);
 	a deciding unit configured to decide a presence or absence of a predetermined change in the viewpoint information regarding a positon and a direction of the virtual viewpoint of the user (positon/location of area of interest and direction of the virtual viewpoint with eye gaze of the user - see include, but not limited to, figures 3, 5-9, paragraphs 0103-0105, 0107-0108, 0112; Swaminathan: paragraphs 0040, 0057, 0061, 0063-64, 0067, 0069-0070, 0077-0078);  
a request unit configured to request the transmitting apparatus for the first video segment based on the first information in a case where the deciding unit decides an absence of the predetermined change in the viewpoint information, and to request the transmitting apparatus for the second segment based on the second information in a case where the deciding unit decides a presence of the predetermined change in the viewpoint information, wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of capturing apparatuses for a space wider than the first segment, wherein the request unit requests for a plurality of video segments for a consecutive durations by the transmission of the transmitting unit, the reception by the receiving unit and the decision by the deciding unit being repeatedly performed (see discussion in the rejection of claim 1, the “response to arguments” above and, include, but not limited to, Peterson: figure 3, 5-9, paragraphs 0013, 0055-0057, 0103-0105, 0108, 0112; Swaminathan: figures 1, 8-13, paragraphs 0057, 0060-0064, 0067, 0072-0073, 0077; Mickelsen: figures 1-6). 

Regarding claim 14, limitations of a transmitting method as claimed correspond to the limitations of the transmitting apparatus as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Peterson in view of Swaminathan/Mickelsen discloses a transmitting method for transmitting a video segment based on video data, comprising: 
receiving viewpoint information on a virtual viewpoint of a user of a receiving apparatus from the receiving apparatus;
determining either a presence or an absence of a predetermined change in the viewpoint information; and
transmitting [the determined] a first video segment to the receiving apparatus in a case where an absence of the predetermined change is determined and transmit a second video segment to the receiving apparatus, in a cage where a presence of the predetermined change is determined,
wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first video segment, and wherein transmitting a plurality of video segment for a consecutive durations by the receiving, determining, and transmitting is being repeatedly performed (see similar discussion in the rejection of claim 1).  

Regarding claim 15, limitations of a receiving method as claimed correspond to the limitations of receiving apparatus in claim 12 are analyzed as discussed in the rejection of claim 12. Particularly, Peterson in view of Swaminathan/Mickelsen discloses a receiving method for receiving a video segment based on video data, comprising: 
 	transmitting, to a transmitting apparatus, information regarding a request of descriptive data including viewpoint information regarding a virtual viewpoint of a user; 
 	receive descriptive data to be transmitted by the transmitting apparatus in response to the information regarding the request of the descriptive data, the descriptive data including both first information regarding a location of a first video segment and second information regarding a location of the second video segment; deciding a presence or absence of a predetermined change in the viewpoint information regarding a position and a direction of -virtual viewpoint of the user; and 
 	requesting the transmitting apparatus for the first video segment based on the first information in a case where the deciding unit decides an absence of the predetermined change in the viewpoint information, and to request the transmitting apparatus for the second segment based on the second information in a case where the deciding unit decides a presence of the predetermined change in the viewpoint information, wherein the second video segment has a duration shorter than the first video segment, and is a video segment of a multi-viewpoint image captured by a plurality of image capturing apparatuses for a space area wider than the first segment, wherein a plurality of video segments for a consecutive durations is requested by the transmitting, the receiving and the deciding being repeatedly performed. (see similar discussion in the rejection of claim 12 and include, but are not limited to, Peterson: figure 3, 5-9, paragraphs 0013, 0055-0057, 0103-0105, 0108, 0112; Swaminathan: figures 1, 8-13, paragraphs 0057, 0060-0064, 0067, 0072-0073, 0077; Mickelsen: figures 1-6).  

Regarding claim 16, Peterson in view of Swaminathan/Mickelsen discloses a non-transitory computer readable storage medium storing a program causing a computer to operate as various units of the transmitting apparatus according to claim 1 (see similar discussion in the rejection of claim 1, and Peterson: paragraphs 0035, 0072, 0074, , 0093; Swaminathan: paragraphs 0020-21, figure 1; Mickelsen: figure 5 ).  

Regarding claim 17, Peterson in view of Swaminathan/Mickelsen discloses a non-transitory computer readable storage medium storing a program causing a computer to operate as various units of the transmitting apparatus according to claim 12 (see similar discussion in the rejection of claim 12, and Peterson: paragraphs 0035, 0072, 0074, , 0093; Swaminathan: paragraphs 0020-21, figure 1; Mickelsen: figure 5 ).  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20190097875) in view of Swaminathan/Mickelsen as applied to claim 1 or claim 12 above, and further in view of Hendry et al. (US 20180103199) .

Regarding claims 18-19, Peterson in view of Swaminathan/Mickelsen disclose transmitting apparatus/receiving apparatus as discussed in the rejection of claim 1, 12 respectively. However, Peterson in view of Swaminathan/Mickelsen does not explicitly disclose the descriptive data is an MPD (Media Presentation Description) file in MPEG-DASH, or Playlists in HLS (HTTP Live Streaming).
	Hendry discloses descriptive data is an MPD (Media Presentation Description) file in MPEG-DASH, or Playlists in HLS (HTTP Live Streaming) (see paragraphs 0129, 0132, 0170).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peterson with the teaching of descriptive data is an MPD (Media Presentation Description) file in MPEG-DASH, or Playlists in HLS (HTTP Live Streaming) as taught by Hendry in order to yield predictable result of allowing video segments to be transferred and updated/modified easily. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Maze et al. (US 20170223083) discloses methods, devices, and computer programs for improving streaming of partitioned timed media data.
	Archibong et al. (US 20140068692) discloses sharing television and video programming through social networking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
May 19, 2021